Title: To George Washington from Robert R. Livingston, 10 May 1794
From: Livingston, Robert R.
To: Washington, George


               
                  Dear Sir
                  New York 10th May 1794
               
               Your letter of the 29th Apl with which I was honoured having reached ClerMont the day I left it for this place It was not in my
                  
                  power to return an earlier answer consistant with the deliberation which its importance merrited.
               Tho nothing could be more flattering to me than to be the means under your favourable auspices & instructions of cementing the union between France & America countries equaly interested in each others felicity & upon whose prosperity or ruin must in some sort depend the extension or abolition of freedom in the civilized world—Yet having long since had reason to suppose that I shd not soon be called to any public employment out of this State I cannot make immediate arrangments for a permanent residence abroad & am therefore compelled to decline the honor of the nomination which you are pleased to offer to make in my behalf—Permit me however sir to assure you that I have recd this mark of your attention with infinite sensibility since it affords me a convincing proof that my enemies have been less succesful than they imagined in depriving me of your favorable opinion which I always have & always shall esstimate far above the honours & emoluments of office.  I have the honor to be Dear Sir with the most respectful attatchment & the highest esteem &c.
            